UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7747


HARRY A. CUTCHIN,

                  Plaintiff - Appellant,

             v.

EDWARD HOGSHIRE, Judge, 16th Judicial Circuit Court,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:08-cv-00802-JRS)


Submitted:    December 15, 2009            Decided:   December 22, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harry A. Cutchin, Appellant Pro Se. Paul Kugelman, Jr., OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Harry A. Cutchin appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.     § 1983    (2006)      complaint.          We   have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm     for   the        reasons   stated      by    the    district      court.

Cutchin v. Hogshire, No. 3:08-cv-00802-JRS (E.D. Va. Sept. 9,

2009).     We dispense with oral argument because the facts and

legal    contentions       are     adequately    presented         in   the    materials

before   the    court      and    argument     would   not    aid       the   decisional

process.

                                                                                AFFIRMED




                                           2